  Case 19-14030-jkf    Doc 21   Filed 08/01/19 Entered 08/01/19 13:28:55      Desc Main
                                Document      Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


  In re                                      :   Chapter   7

                                             :
  John Lee Moore
  aka John Lee Boskie-Moore                  :

                       Debtor                :   Bankruptcy No. 19-14030


                                         ORDER


               AND NOW, it is ORDERED that since the debtor(s) have failed to

  timely file the documents required by the orders dated June 25, 2019 and July 10, 2019 ,

  this case is hereby DISMISSED.




Date: August 1, 2019                             Honorable Jean K. FitzSimon
                                                 United States Bankruptcy Judge



  Missing Documents:

  Schedules AB-H




  bfmisdoc
